Citation Nr: 1017231	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran served as a member of the Philippine Commonwealth 
Army from December 15, 1941 to January 5, 1943 and the 
Philippine Guerrilla and combination service from December 1, 
1944 to June 30, 1946.  He died in April 1999.  The appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In October 2004, the RO denied service 
connection for the cause of the Veteran's death.  The 
appellant filed a notice of disagreement with the denial in 
September 2005.  After a statement of the case was provided 
on November 30, 2005, the appellant filed a VA-Form 9 on 
January 12, 2006.  The RO denied entitlement to nonservice-
connected death pension benefits in November 2006 noting that 
the claim was previously denied in October 2004.  The 
appellant filed a notice of disagreement with this decision 
in December 2006.  The RO submitted a statement of the case 
in March 2007 addressing the issue as whether new and 
material evidence had been submitted to reopen the 
nonservice-connected death pension claim.  The appellant 
filed a VA-Form 9 in April 2007.

The Board previously denied the service connection claim for 
the cause of the Veteran's death in May 2008.  (The 
nonservice connected pension issue was not addressed in this 
decision.)  The appellant appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims and, pursuant 
to a Joint Motion for Remand (JMR), the Board's May 2008 
decision was dismissed and the case was remanded back to the 
Board.  The JMR noted that remand was required because the 
Board did not base its decision on all material and evidence 
of record including a March 1980 statement from the Veteran 
and a March 1985 affidavit from [redacted].  The JMR 
further noted that the medical evidence showed chronic 
inflammatory lung disease compatible with moderately advanced 
bilateral pulmonary tuberculosis and lay evidence indicating 
the incurrence of pulmonary tuberculosis during active 
military service; and thus, the Board should determine 
whether a medical opinion is necessary to substantiate the 
appellant's claim that service connection for the cause of 
the Veteran's death from pneumonia is warranted.  On review 
of the record, there is no statement from the Veteran dated 
in March 1980; but there is a statement dated in March 1985; 
thus, the Board presumes that this is the statement 
referenced by the JMR and discusses this statement below.

The appellant has now asserted clear and unmistakable error 
in the Board's May 2008 decision.  The May 2008 Board 
decision is not final, as it has been remanded by the Court.  
The appellant cannot file a claim for clear and unmistakable 
error in a Board decision until it becomes final.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to nonservice-
connected death pension benefits in October 2004 on the basis 
that the Veteran's service as a member of the Philippine 
Commonwealth Army from December 15, 1941 to January 5, 1943 
and the Philippine Guerrilla and combination service from 
December 1, 1944 to June 30, 1946 did not meet the 
requirement for nonservice-connected death pension benefits.  
The appellant was notified that she had one year to appeal 
the decision but she did not do so; the appellant filed a new 
claim for nonservice-connected pension benefits in April 2005 
but this is not considered a valid notice of disagreement.  
Thus, the October 2004 decision is now final.

2.  Evidence received since the last final October 2004 
rating decision is cumulative and does not raise a reasonable 
possibility of substantiating the claim for nonservice-
connected death pension benefits.


CONCLUSION OF LAW

New and material evidence has not been received since the 
October 2004 RO decision and the claim of entitlement to 
nonservice-connected death pension benefits is not reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant preadjudication notice 
regarding the general criteria for reopening the death 
benefits claim in April 2005.  In January 2007, the RO 
notified the appellant of the detailed criteria for 
satisfying her claim for nonservice-connected death pension 
benefits on the merits, subsequent to the initial 
adjudication of the claim to reopen entitlement to 
nonservice-connected death pension benefits.  While the 
January 2007 letter was provided after the initial 
adjudication of the claim, the appellant has had the 
opportunity to submit additional evidence and argument.  The 
claim was subsequently readjudicated in a March 2007 
statement of the case following the provision of notice.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate the claim 
to reopen the nonservice-connected death pension claim based 
on new and material evidence, and the relative duties of VA 
and the claimant to obtain evidence.  The notice letters also 
described the meaning of "new" and "material" evidence in 
order to reopen the death benefits claims, and the 
information necessary to substantiate the underlying claim, 
which included the reason for the previous denial.  This is 
in substantial compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

While the notification did not advise the appellant of the 
laws regarding effective dates for any grant of service 
connection, no effective date for award of benefits will be 
assigned as disability ratings are inapplicable to a claim 
for nonservice-connected death pension benefits.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  A medical opinion was not 
provided regarding the claim to reopen entitlement to 
nonservice-connected death pension benefits; however, as 
discussed below, the appellant did not submit new and 
material evidence to reopen her previously denied claim for 
entitlement to nonservice-connected death pension benefits 
and a medical opinion would be inapplicable regarding this 
claim anyway.  Under these circumstances, VA's duty to assist 
doctrine does not require that the appellant be afforded a 
medical opinion.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the claims file. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The RO originally denied entitlement to nonservice-connected 
death pension benefits in October 2004 on the basis that the 
service department records showed that the Veteran served as 
a member of the Philippine Commonwealth Army from December 
15, 1941 to January 5, 1943 and the Philippine Guerrilla and 
combination service from December 1, 1944 to June 30, 1946.  
The RO noted that nonservice-connected death pension benefits 
was not payable for the surviving spouses of veterans with 
this type of military service.  The appellant was notified of 
this decision and her appellate rights.  She filed a new 
claim for entitlement to nonservice-connected pension 
benefits in April 2005, which is within one year of the 
October 2004 denial.  However, this claim is not considered a 
valid notice of disagreement under 38 C.F.R. § 20.201.  A 
notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  Id.  The appellant's new claim 
for benefits does not meet these criteria.  Thus, the October 
2004 decision became final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered at the time of the last final RO 
decision in October 2004 included certification from the 
service department that the Veteran served as a member of the 
Philippine Commonwealth Army from December 15, 1941 to 
January 5, 1943 and the Philippine Guerrilla and combination 
service from December 1, 1944 to June 30, 1946.  Other 
evidence in the file at that time is not relevant to the 
appellant's claim.

The evidence received since the last final RO decision in 
October 2004 includes the appellant's new claim for benefits 
in April 2005; statements from the appellant that the Veteran 
was a member of the USAFFE and a POW and that therefore she 
is entitled to nonservice-connected death pension benefits; 
and a duplicate copy of the Veteran's death certificate.

The evidence received since the last final RO decision is not 
new and material.  The death certificate is duplicative of 
information previously submitted.  The appellant's statements 
are essentially cumulative of previous arguments made.  Also, 
none of the evidence submitted since the last final decision 
raises a reasonable possibility of substantiating the claim.  
The only type of evidence that could substantiate the claim 
for nonservice-connected death pension benefits is 
information certified by the U.S. service department that 
shows that the Veteran had qualifying service, i.e., service 
other than with the Philippine Commonwealth Army, and the 
Philippine Guerrilla and combination service.  Findings by 
the U.S. service department verifying a person's service 
"are binding on the VA for purposes of establishing service 
in the U.S. Armed Forces." Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  This type of information does not appear in 
the record.  Therefore, none of the information submitted 
since the last final rating decision constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and reopening the claim is not warranted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to nonservice-connected pension 
benefits and the claim is denied.





REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran being 
interred in a prison camp in service caused him to develop 
several diseases including malaria and pulmonary disease, 
which contributed to his death.  The Veteran was a POW from 
January 28, 1942 to January 5, 1943.  He died in 1999 from 
pneumonia.

The service treatment records are negative for treatment for 
pneumonia.  However, the Veteran submitted a statement dated 
in March 1985 that during his internment in a Japanese camp, 
he suffered from malaria, "biri-biri" [sic], rheumatoid 
pain, arthritis, and pulmonary tuberculosis, and also 
suffered heavy punishment by the Japanese imperial forces.  
The Veteran also submitted an affidavit from [redacted], 
who noted that he was a regular member of the USAFFE and the 
Recognized Guerrillas from December 1941 to 1946 and that he 
knew the Veteran when he was in the Japanese concentration 
camp.  He recalled that the Veteran was very sickly and he 
knew for a fact that he suffered from pulmonary tuberculosis 
among other disabilities and continued to suffer from 
beriberi disease at present.

While the Veteran and his fellow service member were not 
competent to state that they suffered from malaria, pulmonary 
tuberculosis, or beriberi disease in service, they are 
competent to state that they had malaise or difficulty 
breathing, or other relevant symptomatology.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record further indicates that the Veteran was 
hospitalized from April to July 1946 due to minimal left 
pulmonary tuberculosis.  A chest x-ray of August 1947 
revealed minimal tuberculosis in the left lung.  

The Veteran submitted a statement dated in April 1985 that he 
was suffering from pulmonary tuberculosis with 
hypovitaminosis as proven by medical certificates submitted 
in March 1985.  A chest x-ray of March 1985 revealed a 
fibrotic density in the second interspace.  During a VA 
evaluation in June 1986 the Veteran was noted to have 
bilateral pulmonary pathology of undetermined etiology.  A 
May 1989 x-ray showed infiltrations in the upper lobe and in 
the base within annular shadow in the infraclavicular area.  
The impression was of chronic inflammatory lung disease 
compatible with moderately advanced bilateral pulmonary 
tuberculosis (cavity).

The record shows that the Veteran had chronic inflammatory 
lung disease compatible with moderately advanced bilateral 
pulmonary tuberculosis and lay evidence indicating the 
incurrence of pulmonary tuberculosis during active military 
service.  While this supports the finding that the Veteran's 
pulmonary tuberculosis was incurred in service, it is not 
evident from the record that the pulmonary tuberculosis had 
anything to do with his cause of death in 1999 of pneumonia.  
 
Nonetheless, Dorland's Illustrated Medical Dictionary, 28th 
edition, 1757, notes that tuberculosis of the lungs is "an 
infection of the lungs caused by Mycobacterium tuberculosis.  
Characteristically, the course of the untreated disease is as 
follows: tuberculous pneumonia, formation of tuberculous 
granulation tissue, caseous necrosis, calcification, and 
cavity formation."

As the record shows that the Veteran's tuberculosis might 
have been incurred in service and there is a medical 
possibility that the Veteran's tuberculosis developed into 
tuberculous pneumonia, which then caused his death, a medical 
opinion should be provided to resolve this matter.




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Obtain a medical opinion from a VA 
pulmonologist to determine the following:

(a)  Whether it is at least as likely as 
not (i.e., 50 percent chance or greater) 
that the Veteran's chronic inflammatory 
lung disease compatible with moderately 
advanced bilateral pulmonary tuberculosis 
was incurred in service, specifically 
during his time as a POW during World War 
II.  In making this assessment, the 
examiner should consider lay evidence 
indicating the incurrence of pulmonary 
tuberculosis during active military 
service and private treatment records 
showing that the Veteran was hospitalized 
from April to July 1946 due to minimal 
left pulmonary tuberculosis, in addition 
to a chest x-ray of August 1947, which 
revealed minimal tuberculosis in the left 
lung.  

(b)  Determine whether it is at least as 
likely as not (i.e., 50 percent chance or 
greater) that the Veteran's pulmonary 
tuberculosis is related to his cause of 
death by pneumonia in 1999.  The examiner 
must specifically discuss the likelihood 
that the Veteran's pulmonary tuberculosis 
developed into tuberculous pneumonia.

The claims file must be reviewed in 
conjunction with this examination.  A 
rationale for all opinions must be 
provided.

2.  Thereafter, any additional development 
deemed necessary should be provided and 
the claim readjudicated.  If the benefit 
sought on appeal remains denied, issue the 
appellant and her representative a 
supplemental statement of the case and 
allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


